Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 23, 2019

The Court of Appeals hereby passes the following order:

A20D0221. KELVIN LARINZA DUKES v. THE STATE.

      On November 22, 2019, Kelvin Dukes filed an application for discretionary
appeal, seeking review of the trial court’s denial of his extraordinary motion for new
trial. That application has been docketed as Case No. A20D0190 and currently is
pending before this Court. A second discretionary application seeking review of the
same trial court order was docketed as Case No. A20D0221. Given the prior filing,
Case No. A20D0221 is duplicative, and is hereby DISMISSED as improvidently
docketed. All future filings in this action should be made in Case No. A20D0190.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/23/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.